Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	In amendments dated 2/18/21, Applicant amended claims 2, 6, and 17-19, canceled no claims, added new claim 20.  Claims 1-20 are presented for examination.

Allowable Subject Matter
	Claims 1-17 and 20 are allowed.
Objections
	Claim 18 is objected to because of the following informality: the first limitation recites “wherein the pregenerated table was used to generate the number of chunks and associated indices of all chunks comprises of a tuple of ordered pairs wherein each ordered pair indicates a chunk level and an associated index,” and this phrase is grammatically unclear.

Rejections under 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to mental processes without significantly more. Independent claim 18 recites pregenerating a table using an input seed wherein the table comprises all permutations of bits of a predetermined length, wherein the pregenerated table was used to generate the number of chunks and associated 
	Claim 19 recites concatenating the data associated with each associated index into a single bitstream (adding data values together is a simple process accomplished in the human mind).

Rejections under 35 U.S.C. 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Responses to Applicant’s Remarks
	Regarding objections to claim 2 for missing a word, in view of amendments reciting “chunk,” this objection is withdrawn.  Regarding rejections of claims 18-19 under 35 U.S.C. 101 for reciting abstract ideas, Applicant’s argument has been considered but is not persuasive.  Applicant amended the preamble of claim 18 to recite the claimed method as being computer-implemented and noted this in Remarks pages 7-8.  Examiner notes however that incidental use of a computer in performing a method does not make an otherwise abstract claim eligible, per In re Gelnovatch, 595 F.2d 32, 37, 201 USPQ 136, 141 (CCPA 1979) ("The determination of 
	Examiner notes that the Notice of References form with his office action dated 11/23/20 listed the Murali reference instead of the Marlow reference by mistake, so to clarify the record Examiner lists the Marlow reference on a Notice of References form with this action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718.  The examiner can normally be reached on M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        3/19/21